Exhibit 99.1 For Immediate Release SL Industries Announces 2015 Second Quarter Results MT. LAUREL, NEW JERSEY, August 4, 2015 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the second quarter and six months ended June 30, 2015 are summarized in the following paragraphs. Please read the Company's Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. Second Quarter Results Net sales for the quarter ended June 30, 2015 were $50.7 million compared with net sales for the quarter ended June 30, 2014 of $51.7 million. Income from continuing operations for the quarter ended June 30, 2015 were $3.7 million, or $0.92 per diluted share, compared to income from continuing operations of $5.3 million, or $1.28 per diluted share, for the quarter ended June 30, 2014. Income from continuing operations for the quarter ended June 30, 2014 included a $1.0 million or $0.24 per diluted share, after-tax gain from the sale of common stock classified as available-for-sale securities. Net income for the quarter ended June 30, 2015 was $3.6 million, or $0.88 per diluted share, compared to net income of $5.5 million, or $1.33 per diluted share, for the quarter ended June 30, 2014. Net income for the quarter ended June 30, 2015 included a loss from discontinued operations of $0.1 million, or $0.04 per diluted share. Net income for the quarter ended June 30, 2014 included income from discontinued operations of $0.2 million, or $0.05 per diluted share. The Company generated EBITDA from continuing operations of $6.3 million for the second quarter of 2015, as compared to $8.6 million for the same period in 2014 (which included a gain on the sale of securities of $1.6 million), a decrease of $2.3 million, or 27%. Without the gain EBITDA would have decreased by $0.7 million or 10%. The Company generated Adjusted EBITDA from continuing operations of $6.2 million for the second quarter of 2015, compared to $7.0 million for the same period in 2014, for a decrease of $0.8 million, or 11%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. Six Months Results Net sales for the six months ended June 30, 2015 were $97.4 million compared with net sales for the six months ended June 30, 2014 of $100.4 million. Income from continuing operations for the six months ended June 30, 2015 were $6.4 million, or $1.57 per diluted share, compared to income from continuing operations of $8.1 million, or $1.93 per diluted share, for the six months ended June 30, 2014. 1 Net income for the first six months ended June 30, 2015 was $6.1 million, or $1.49 per diluted share, compared to net income of $8.1 million, or $1.93 per diluted share, for the first six months ended June 30, 2014. Net income for the first six months ended June 30, 2015 included a net loss from discontinued operations of $0.3 million, or $0.08 per diluted share. The loss from discontinued operations in 2015 primarily relates to environmental remediation costs, consulting fees and legal expenses associated with the past operations of the Company’s five environmental sites. The Company generated EBITDA from continuing operations of $11.0 million for the six months ended 2015, as compared to $13.3 million for the same period in 2014 ( which included a gain on the sale of securities of $1.7 million ), a decrease of $2.3 million, or 17%. Without the gain EBITDA would have decreased by $0.6 million or 5%. The Company generated Adjusted EBITDA from continuing operations of $11.1 million for the six months ended 2015, compared to $12.6 million for the same period in 2014, a decrease of $1.5 million, or 12%. See "Note Regarding Use of Non-GAAP Financial Measurements" below for the definition of EBITDA and Adjusted EBITDA. Acquisitions On May 22, 2015, the Company acquired certain assets and assumed certain liabilities of ITT Torque Systems, Inc. (“Torque Systems”) for an initial purchase price of $9,000,000, plus a working capital adjustment (the “Torque Systems Acquisition”). Torque Systems designs and manufactures engineered motion control products, including brush servo motors, brushless servo motors, incremental encoders, and linear actuators. The results from the acquisition date through June30, 2015 were included in the SL-MTI segment. On July 27, 2015, the Company acquired all of the issued and outstanding stock of Davall Gears, LTD. (“Davall”) for a purchase price of £13,000,000, subject to certain adjustments (the “Davall Acquisition”). Davall, headquartered in Welham Green, Hatfield, Hertfordshire, United Kingdom, is a manufacturer of custom gears, gearboxes, and assemblies primarily for the military and aerospace markets. Davall specializes in the design and manufacture of high precision, “special form” geometry gearing, and Spiradrive™ gear systems. The results of Davall will be included in the SL-MTI segment from the acquisition date. Guidance 2015 The Company’s guidance for the third quarter of 2015 and the full-year 2015 includes the forecasted results of the newly acquired Torque Systems and Davall operations. The Company anticipates, based on current information, full-year 2015 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $196 million to $228 million, $21.5 million to $25.5 million, and $23.0 million to $27.0 million, respectively. The Company's outlook for the third quarter of 2015 is net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $52 million to $58 million, $5.0 million to $5.5 million, and $5.9 million to $6.4 million, respectively. 2 Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS June 30, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 3 CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - - - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 8 1 21 3 Interest expense (5
